DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 17-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “said flat base layer includes a material having a thermal conductivity less than 50W/mK”, however Claim 1 previously recites that the flat base layer “includes a material having a thermal conductivity less than 30 W/mK”. It is unclear what is being claimed by this limitation as claim 2 could be interpreted in two ways. First if it referencing the same material in claim 1, in which case the material in claim 2 would fail to further limit claim 1 as it is referencing a broader range of thermal conductivities than claim 1 and would be rejected under 35 U.S.C. 112(d)  as noted below, or Secondly if the material is referring to a second material in which case the materials in claims 1 and 2 should be noted as first and second materials to distinguish one from the other.
Similarly Claim 3 recites “said material at least includes heat transfer and heat accumulating surfaces  in the form a high conductivity  sheet with a thermal conductivity above 10 W/mK, including at least one circumferentially extending hindering sub area with low thermal 
Claims 17 -19 all recite “the thermal conductivity is less than” a given amount, however it is not clear what the thermal conductivity is referring to since these particular thermal conductivities is not tied to any particular structure i.e. the thermal conductivity of the flat base layer or the axial thermal conductivity of the rotor as a whole for two possible examples. As such it is unclear what specific structure is being further limited by having these specific thermal conductivity ranges in claim 17-19.
Claims 21 is unclear as it claims the structure in terms of the structure possessing a Nusselt number above a specific value. However as a Nusselt number is based on the ratio of convective heat transfer to conductive heat transfer and the convective heat transfer depends on the type of media, if it is a gas or liquid, and flow properties such as velocity, viscosity and other flow and temperature dependent properties, the same device could produce different Nusselt numbers depending on the velocity of the fluid inducing the convective heat transfer. In this case the same device could produce different Nusselt numbers depending on how it was operated and inherently the same device could both meet and not meet the limitations of the claim depending on how it was operated. Specifically if the velocity of the fluid that causes the convective heat transfer changes or is operated at a higher or lower value. Given that the Nusselt number depends on how the device is operated it is unclear where the metes and bounds of the claims lay and whether a given device would or would not meet the limitations of the claim 21. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Regarding claim 2, if claim 2 is reciting the same material as in claim 1 it is reciting a broader limitation than independent claim 1 as claim 2 is reciting a broader range for thermal conductivity than claim 1.  Regarding claim 3, Claim 3 appears to merely restate the newly added limitations from claim 1, from which claim 3 depends. As such Claim 3 does not appear to recite any additional limitations over the newly added claim limitations of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coellner et al. (US Patent 4,594,860).
Regarding claim 14, Coellner discloses (Figures 1-6 and 8-12) a method for heat transfer by means of a rotary regenerative heat exchanger, comprising; passing flow axially through a rotor (heat exchanger wheel 13 which rotates around axle 54 and is driven by belt 61 and motor 62 per Col. 6, line 48-53 with flow passing axially though 13 as seen by the flow arrows in figure 1), the rotor arranged between at least two separated fluid flow passages (intake air passage 48 and exhaust passage 50 seen in figure 8 and similarly in figure 1), each flow passage connected to a sector of the rotor (the halves of the heat transfer wheel 13 in the intake air passage 48 and exhaust passage 50 on either side of partition 53 as seen in figure 8); 
	extracting air at room temperature through a plurality of outlet channels (axial passages 44)  of a first sector of said rotor and feeding outdoor air at outdoor ambient temperature through a plurality of outlet channels (axial passages 44)  of a second sector of said rotor ( outside air is passed in opposition to exhaust air through the heat exchanger wheel per Col. 1, line 19-31, which would be passing outside air though the intake path of the heat exchanger wheel 13 and exhaust air from a room through the heat exchanger wheel 13 through separate sections of the wheel 13  by supply blower 23 and exhaust blower 25 per Col. 4, line 33-50);
flowing a fluid through a plurality of channels in said rotor (axial passages 44, where fluid flows though the passages 44 in the supply and exhaust passages 48 and 50 to pass over the heat exchange wheel 13) , each of said plurality of channels having a cross sectional area (as seen in the cross sections of passages 44 in figure 6)  and enclosed by heat transfer and heat accumulating surfaces forming a plurality of individual channels in said rotor (the surfaces of corrugated sheet 42 and polymer film formed in alternating layers as seen in figure 6 and per Col. 5, line 58-66, where the layers form individual passages 44), wherein 
said heat transfer and heat accumulating surfaces of said plurality of channels (of corrugated sheet 42 and the polymer film layers in figure 6)  provided in a material (polymer per Col. 5 line 58-66) such that an average axial thermal conductivity is less than 100 W/mK ( a thermal conductivity of less than 3.0 BTU hr./Ft2 °F/in, equivalent to less than 0.432 W/mK is disclosed per Col. 5 line 58-66 and additionally a specific example of a polycarbonate material in the table at Column 8, line 1-10 which disclose a thermal Conductivity of 0.11 BTU H/ft2 °F/ft equivalent to 0.19W/mK) arranged to reduce the Longitudinal Heat Conductivity (LHC) of said rotor (where the lower thermal conductivity increases the temperature gradient across the wheel per Col. 5 line 58 through Col. 6 line 9, and thus the longitudinal heat conductivity is decreased as the temperature gradient across the wheel is increased).
However while Coellner discloses, in the table of Column 8 line 1-10 that the height and length of the corrugations are 0.06 inches and 0.166 inches respectively the area of the cross sectional area of the channels is not explicitly disclosed, if the corrugations were rectangular and not curved as in the figures an area with those dimensions would have a maximum area of  0.06in*0.166in = 0.00996 in2 or 0.0643 cm2 would be obtained which falls within the range of 0.005-0.1 cm2	as such while Coellner discloses an area that is potentially within the range depending on the specifics of the curvature of the corrugations; there is no specific disclosure in Coellner of  the channels having a cross sectional area in the claimed range of 0.005-0.1 cm2 . Coellner is silent as to any specific cross sectional area of the passages 44 and the disclosure of lengths and widths of the channels do not explicitly disclose any specific cross sectional area. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Coellner to have a  cross sectional area in the range 0,005-0,1 cm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984) (See MPEP 2144.04 IV. A). In the instant case, the device of Coellner would not operate differently with the claimed cross sectional area since the axial passages/channels provide for flow of fluid across the heat exchange wheel the device would function appropriately having the claimed cross sectional area as fluid would still flow though the passages. Further, applicant places no criticality on the range claimed, indicating simply that the cross sectional area “may” be within the claimed ranges (per page 11, line 8-11 of the substitute specification).
Regarding claim 21, to the extent that claim 21 is understood in light of the Section 112 rejection set forth herein, Coellner discloses (Figures 1-6 and 8-12) a heat transfer assembly for a rotary regenerative heat exchanger, comprising: 
a rotor (heat exchanger wheel 13 which rotates around axle 54 and is driven by belt 61 and motor 62 per Col. 6, line 48-53) arranged between at least two separated fluid flow passages passing flow axially through the rotor (intake air passage 48 and exhaust passage 50 seen in figure 8 and similarly in figure 1), each flow passage connected to a sector part of the rotor (the halves of the heat transfer wheel 13 in the intake air passage 48 and exhaust passage 50 on either side of partition 53 as seen in figure 8) the rotor extracting air at room temperature through a plurality of outlet channels (axial passages 44)  of a first sector of said rotor and feeding outdoor air at outdoor ambient temperature through a plurality of outlet channels (axial passages 44)  of a second sector of said rotor ( outside air is passed in opposition to exhaust air through the heat exchanger wheel per Col. 1, line 19-31, which would be passing outside air though the intake path of the heat exchanger wheel 13 and exhaust air from a room through the heat exchanger wheel 13 through separate sections of the wheel 13  by supply blower 23 and exhaust blower 25 per Col. 4, line 33-50) ; and 
each of said plurality of channels (44) having a cross sectional area (as seen in the cross sections of passages 44 in figure 6) and enclosed by heat transfer and heat accumulating surfaces forming a plurality of individual channels in said rotor (the surfaces of corrugated sheet 42 and polymer film formed in alternating layers as seen in figure 6 and per Col. 5, line 58-66, where the layers form individual passages 44), wherein 
said heat transfer and heat accumulating surfaces of said channels the surfaces of said channels (corrugated sheet 42 and the polymer film layers in figure 6) being made in a material (polymer per Col. 5 line 58-66), providing an average axial thermal conductivity less than 100 W/mK ( a thermal conductivity of less than 3.0 BTU hr./Ft2 °F/in, equivalent to less than 0.432 W/mK is disclosed per Col. 5 line 58-66 and additionally a specific example of a polycarbonate material in the table at Column 8, line 1-10 which disclose a thermal Conductivity of 0.11 BTU H/ft2 °F/ft equivalent to 0.19W/mK), arranged to reduce the Longitudinal Heat Conductivity (LHC) of said rotor (where the lower thermal conductivity increases the temperature gradient across the wheel per Col. 5 line 58 through Col. 6 line 9, and thus the longitudinal heat conductivity is decreased as the temperature gradient across the wheel is increased).
Coellner further discloses said heat transfer and heat accumulating surface of said plurality of channels have a shape and character providing a Nusselt number above 2. In this case the Nusselt Number varies depending on how the heat transfer assembly is operated as it depends on the speed of fluid moving though the heat transfer assembly as noted in the 112 rejections above. As such the recitation of a specific Nusselt number is akin to how the heat transfer assembly is operated rather than any specific structure of the heat transfer assembly a given shape and character of the channels could produce different Nusselt numbers depending on how the heat exchanger was operated. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 II. In this case Coellner teaches all of the structural limitations of the claim but is simply silent as to any specific Nusselt numbers, which depends on how the assembly is operated. 
However while Coellner discloses, in the table of Column 8 line 1-10 that the height and length of the corrugations are 0.06 inches and 0.166 inches respectively the area of the cross sectional area of the channels is not explicitly disclosed, if the corrugations were rectangular and not curved as in the figures an area with those dimensions would have a maximum area of  0.06in*0.166in = 0.00996 in2 or 0.0643 cm2 would be obtained which falls within the range of 0.005-0.1 cm2	as such while Coellner discloses an area that is potentially within the range depending on the specifics of the curvature of the corrugations; there is no specific disclosure in Coellner of  the channels having a cross sectional area in the claimed range of 0.01-0.1 cm2 . Coellner is silent as to any specific cross sectional area of the passages 44 and the disclosure of lengths and widths of the channels do not explicitly disclose any specific cross sectional area. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Coellner to have a  cross sectional area in the range 0.01-0.1 cm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984) (See MPEP 2144.04 IV. A). In the instant case, the device of Coellner would not operate differently with the claimed cross sectional area since the axial passages/channels provide for flow of fluid across the heat exchange wheel the device would function appropriately having the claimed cross sectional area as fluid would still flow though the passages. Further, applicant places no criticality on the range claimed, indicating simply that the cross sectional area “may” be within the claimed ranges (per page 11, line 8-11 of the substitute specification).
Claim 1-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coellner et al. (US Patent 4,594,860) in view of Honmann et al. (US Patent 4,200,441, previously cited by the applicant in  the 7/7/2021 IDS) and Vonk et al. (US Patent 3,367,406).
Regarding claim 1, Coellner discloses (Figures 1-6 and 8-12) a heat transfer assembly for a rotary regenerative heat exchanger, comprising: a rotor (heat exchanger wheel 13 which rotates around axle 54 and is driven by belt 61 and motor 62 per Col. 6, line 48-53) arranged between at least two separated fluid flow passages passing flow axially through the rotor (intake air passage 48 and exhaust passage 50 seen in figure 8 and similarly in figure 1), each flow passage connected to a sector part of the rotor (the halves of the heat transfer wheel 13 in the intake air passage 48 and exhaust passage 50 on either side of partition 53 as seen in figure 8) extracting air at room temperature through a plurality of outlet channels (axial passages 44)  of a first sector of said rotor and feeding outdoor air at outdoor ambient temperature through a plurality of outlet channels (axial passages 44)  of a second sector of said rotor ( outside air is passed in opposition to exhaust air through the heat exchanger wheel per Col. 1, line 19-31, which would be passing outside air though the intake path of the heat exchanger wheel 13 and exhaust air from a room through the heat exchanger wheel 13 through separate sections of the wheel 13  by supply blower 23 and exhaust blower 25 per Col. 4, line 33-50) ; and 
each of said plurality of channels (44) having a cross sectional area (as seen in the cross sections of passages 44 in figure 6) and enclosed by heat transfer and heat accumulating surfaces forming a plurality of individual channels in said rotor (the surfaces of corrugated sheet 42 and polymer film formed in alternating layers as seen in figure 6 and per Col. 5, line 58-66, where the layers form individual passages 44), wherein 
said heat transfer and heat accumulating surfaces of said channels the surfaces of said channels (corrugated sheet 42 and the polymer film layers in figure 6) being made in a material (polymer per Col. 5 line 58-66), providing an average axial thermal conductivity less than 100 W/mK ( a thermal conductivity of less than 3.0 BTU hr./Ft2 °F/in, equivalent to less than 0.432 W/mK is disclosed per Col. 5 line 58-66 and additionally a specific example of a polycarbonate material in the table at Column 8, line 1-10 which disclose a thermal Conductivity of 0.11 BTU H/ft2 °F/ft equivalent to 0.19W/mK), arranged to reduce the Longitudinal Heat Conductivity (LHC) of said rotor (where the lower thermal conductivity increases the temperature gradient across the wheel per Col. 5 line 58 through Col. 6 line 9, and thus the longitudinal heat conductivity is decreased as the temperature gradient across the wheel is increased), 
wherein said channels are formed by a flat base layer (the polymer film layers in figure 6) with a corrugated top layer attached on the flat base layer (the corrugated sheet 42 attached to the polymer film layers in figure 6), and 
wherein said flat base layer includes a material having a thermal conductivity less than 30 W/mK ( a thermal conductivity of less than 3.0 BTU hr./Ft2 °F/in, equivalent to less than 0.432 W/mK is disclosed per Col. 5 line 58-66 and additionally a specific example of a polycarbonate material in the table at Column 8, line 1-10 which disclose a thermal Conductivity of 0.11 BTU H/ft2 °F/ft equivalent to 0.19W/mK both of which are less than 30W/mK).
However while Coellner discloses, in the table of Column 8 line 1-10 that the height and length of the corrugations are 0.06 inches and 0.166 inches respectively the area of the cross sectional area of the channels is not explicitly disclosed, if the corrugations were rectangular and not curved as in the figures an area with those dimensions would have a maximum area of  0.06in*0.166in = 0.00996 in2 or 0.0643 cm2 would be obtained which falls within the range of 0.005-0.1 cm2	as such while Coellner discloses an area that is potentially within the range depending on the specifics of the curvature of the corrugations; there is no specific disclosure in Coellner of  the channels having a cross sectional area in the claimed range of 0.005-0.1 cm2 . Coellner is silent as to any specific cross sectional area of the passages 44 and the disclosure of lengths and widths of the channels do not explicitly disclose any specific cross sectional area. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Coellner to have a  cross sectional area in the range 0,005-0,1 cm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984) (See MPEP 2144.04 IV. A). In the instant case, the device of Coellner would not operate differently with the claimed cross sectional area since the axial passages/channels provide for flow of fluid across the heat exchange wheel the device would function appropriately having the claimed cross sectional area as fluid would still flow though the passages. Further, applicant places no criticality on the range claimed, indicating simply that the cross sectional area “may” be within the claimed ranges (per page 11, line 8-11 of the substitute specification).
However while Coellner discloses wherein said flat base layer includes a material having a thermal conductivity less than 30 W/mK ( as noted above), Coellner does not explicitly disclose and said corrugated top layer includes a treated metal layer/sheet providing formability including heat transfer and heat accumulating surfaces in a form of at least one high conductivity sheet with a thermal conductivity above 10 W/mK as Coellner appears to only discloses the corrugated sheet 42 as an additional layer of polymer film in the given example above. 
Honmann discloses (Figure 1 and 5) a rotary heat exchanger with a base layer (40) having a lower thermal conductivity (intermediate strip 40 may be a hydrophilic foil per Col. 5, line 52-61; which may be cellulose acetate per Col. 3, line 14-22 which is acknowledged by the applicant as having a low thermal conductivity on page 3 line 27 of the originally filed specification) with a corrugated top layer  (22’) includes a treated metal layer/sheet providing formability including heat transfer and heat accumulating surfaces in a form of at least one high conductivity sheet with a thermal conductivity above 10 W/mK (the corrugated strip 22’ can be a high conductivity metal such as aluminum per Col. 3, line 26-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchange of Coellner to include a corrugated layer of aluminum on a flat base of a lower conductivity material as taught by Honmann. Doing so would provide a  hydrophilic dividing structure for a rotary heat exchanger which when combined with metal corrugations would provide a structure that could favor flow and  increase heat transfer as recognized by Honmann (per Col. 5, line 52 through Col. 6, line 8).
 Additionally Coellner does not explicitly disclose including at least one circumferentially extending hindering sub area with low thermal conductivity reducing the Longitudinal Heat Conductivity (LHC).
	Vonk disclose a regenerative heat exchange structure made of a higher thermal conductivity material with a thermal conductivity above 10 W/mK (lead per Col. 2, line 55 through 60 which has a thermal conductivity of 31.2 to 36.6 W/mk depending on the temperature as disclosed in the thermal conductivity reference table for metals provided by the examiner in The Engineering Toolbox, "Thermal Conductivity of Meals, Metallic Elements and Alloys”) including at least one circumferentially extending hindering sub area with low thermal conductivity (the slots 2 which extend circumferentially as seen in figure 1a and 2b) reducing the Longitudinal Heat Conductivity (the slots restrict the thermal conductivity in the direction of flow along the ducts 5 per Col. 2 line 66 through Col. 3, line 6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the structure of Coellner to have included slots in the layers as taught by Vonk. Doing so would allow for a heat transfer assembly that is made of a material of high thermal conductivity (such as the aluminum alternative of Coellner Per Col. 7 line 36-67) to have a lower thermal conductivity in the direction of flow as recognized by Vonk (Per Col. 3 line 3-6) which would allow for a regenerative heat structure that can operate an low temperatures as recognized by Vonk (Per Col. 3, line 3-6).
Regarding claim 2, Coellner as modified discloses the claim limitations of claim 1 above and Coellner further discloses wherein said material  at least includes a flat base layer having a thermal conductivity less than 50 W/mK ( a thermal conductivity of less than 3.0 BTU hr./Ft2 °F/in, equivalent to less than 0.432 W/mK is disclosed per Col. 5 line 58-66 and additionally a specific example of a polycarbonate material in the table at Column 8, line 1-10 which disclose a thermal Conductivity of 0.11 BTU H/ft2 °F/ft equivalent to 0.19W/mK both of which are less than 30W/mK).
Regarding claim 3, Coellner as modified discloses the claim limitations of claim 1 and Vonk discloses a regenerative heat exchange structure made of a higher thermal conductivity material with a thermal conductivity above 10 W/mK (lead per Col. 2, line 55 through 60 which has a thermal conductivity of 31.2 to 36.6 W/mk depending on the temperature as disclosed in the thermal conductivity reference table for metals provided by the examiner in The Engineering Toolbox, "Thermal Conductivity of Meals, Metallic Elements and Alloys”) including at least one circumferentially extending hindering sub area with low thermal conductivity (the slots 2 which extend circumferentially as seen in figure 1a and 2b) reducing the Longitudinal Heat Conductivity (the slots restrict the thermal conductivity in the direction of flow along the ducts 5 per Col. 2 line 66 through Col. 3, line 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the structure of Coellner to have included slots in the layers as taught by Vonk. Doing so would allow for a heat transfer assembly that is made of a material of high thermal conductivity (such as the aluminum alternative of Coellner Per Col. 7 line 36-67) to have a lower thermal conductivity in the direction of flow as recognized by Vonk (Per Col. 3 line 3-6) which would allow for a regenerative heat structure that can operate an low temperatures as recognized by Vonk (Per Col. 3, line 3-6).
Regarding claim 4, Coellner as modified discloses the claim limitations of claim 3 above and Vonk further discloses a plurality of successive circumferentially extending, axially apart, hindering sub areas are arranged in the axial direction of the rotor (a plurality of slots 2 are arranged in the axial direction of per figure 2b).
Regarding claim 5, Coellner as modified discloses the claim limitations of claim 3 above and Vonk further discloses said circumferentially extending hindering sub areas is in a form of at least one slit in said at least one high conductivity sheet, the at least one slit having a thermal conductivity less than 5 W/mK (a plurality of slots 2 are arranged in the axial direction of per figure 2b where the slots 2 are a void which would have low thermal conductivity as there is no material joining the opposite sides of the slots as the slots 2 separate portions of the strip 1).
Regarding claim 6, Coellner as modified discloses the claim limitations of claim 5 above and Vonk further discloses each slit (slot 2) has a length that substantially exceeds a width of the slit (as seen in figure 1a where the length of an individual slot 2 in the right left direction exceeds the width of the slot 2 in the up down direction of figure 1b), wherein said sub areas (at slots 2) has a length in a circumferential direction that is fraction of the circumference of the rotor (the slots 2 only extend between ribs 3 which  in turn would only extend along a portion of the circumference of the regenerator as seen in figure 2a) , and a total axial length of the rotor substantially exceeds an axial width of said slits 9as seen in figure 2b the length of the regenerator is longer than the width of the slots 2).
Regarding claim 7, Coellner as modified discloses the claim limitations of claim 6 above and Vonk further discloses said high conductivity sheet (1) is provided with the at least one slit of low thermal conductivity (in slot 2), forming multiple circumferentially oriented parallel strips of solid material separated by said at least one slits of low thermal conductivity in the rotor (strips of strip 1 between individual slots 2 as seen in figure 2b).
Regarding claim 8, Coellner as modified discloses the claim limitations of claim 5 above and Vonk further discloses the at least one slit in a first circumferentially extending hindering sub area (a slit indicated at slot 2 in the top row of slits in figure 1a) are arranged offset to neighboring slits of the at least one slit in a successive circumferentially extending, axially apart, neighboring hindering sub area (a slit 2 in the top of a column  of slits in figure 1a are offset from slits in adjacent columns in the row below the slit in question as seen in figure 1a).
Regarding claim 9, Coellner as modified discloses the claim limitations of claim 3 above and Coellner further discloses said circumferentially extending hindering sub areas is in the form of a at least one isolating gap (in the space between wheels 11 and 13 as seen in figure 1) dividing said rotor  into at least two axial rotor members said isolating gap have an average axial thermal conductivity less than 10 W/mK ( the gap between wheels 11 and 13 is  a void which would have low thermal conductivity as there is no material directly connecting the rotor wheels 11 and 13 across the gap), and wherein at least one axial rotor member comprising a material, providing an average axial thermal conductivity less than 100 W/mK (a thermal conductivity of less than 3.0 BTU hr./Ft2 °F/in, equivalent to less than 0.432 W/mK is disclosed per Col. 5 line 58-66 and additionally a specific example of a polycarbonate material in the table at Column 8, line 1-10 which disclose a thermal Conductivity of 0.11 BTU H/ft2 °F/ft equivalent to 0.19W/mK).
Regarding claim 10, Coellner as modified discloses the claim limitations of claim 1 above and Coellner further discloses wherein each of the plurality of channels (44) is defined by a cross- sectional enclosure formed between a formed subpart of the formed layer (sin an individual bulge of corrugated layer 42 bounding one side of an individual passage 44) and two neighboring attachment lines of at least one flat layer (where the individual bulge forming one side of a passage 44 contacts the flat alternating polymer layer bounding the channel on eight died of the individual bulge of corrugated sheet 44 and completing the enclosure of an individual axial passage as seen in figure 6) , wherein said subpart is at least partly curved (as seen in figure 6 the corrugated layer 42 is curved).
Regarding claim 11, Coellner as modified discloses the claim limitations of claim 1 and Coellner further discloses said plurality of channels have hexagonal or circular cross-sectional shape (a circular shape as seen tubes 106 form the channels per the embodiment of figure 12 per Col. 9 line 32-40), wherein said rotor is formed by stacking or extruding a plurality of channel members (a stack of tubes 109 are wound about the hub per Col. 9 line 32-40).
Regarding claim 12, Coellner as modified discloses the claim limitations of claim 1 above and Coellner further discloses the rotor (13)  is formed by winding foil material to a cylindrical rotor (the wheel 13 is formed with wound material on hub and shaft assembly 27 to obtain a desired diameter per Col. 5, line 10-19).
Regarding claim 13, to the extent that claim 13 is understood in light of the Section 112 rejection set forth herein, and Honmann further discloses at least one of said flat base layer (40) or corrugated top layer (22’) comprises a laminated foil comprising an aluminum foil and at least one polymer sheet (the corrugated strip 22’ can be a high conductivity metal such as aluminum per Col. 3, line 26-30 and the corrugated strip may be coated with cellulose acetate or polyvinylchloride per Col. 3, line 14-22).
Regarding claim 17, Coellner as modified discloses the claim limitations of claim 1 above and Coellner further discloses wherein the average axial thermal conductivity is less than 30 W/mk ( a thermal conductivity of less than 3.0 BTU hr./Ft2 °F/in, equivalent to less than 0.432 W/mK is disclosed per Col. 5 line 58-66 and additionally a specific example of a polycarbonate material in the table at Column 8, line 1-10 which disclose a thermal Conductivity of 0.11 BTU H/ft2 °F/ft equivalent to 0.19W/mK both of which are less than 10W/mK).
Regarding claim 18, Coellner as modified discloses the claim limitations of claim 1 above and Coellner further discloses wherein the thermal conductivity is less than 15 W/mk ( a thermal conductivity of less than 3.0 BTU hr./Ft2 °F/in, equivalent to less than 0.432 W/mK is disclosed per Col. 5 line 58-66 and additionally a specific example of a polycarbonate material in the table at Column 8, line 1-10 which disclose a thermal Conductivity of 0.11 BTU H/ft2 °F/ft equivalent to 0.19W/mK both of which are less than 15W/mK).
Regarding claim 19, Coellner as modified discloses the claim limitations of claim 1 above and Coellner further discloses wherein the thermal conductivity is less than 10 W/mk ( a thermal conductivity of less than 3.0 BTU hr./Ft2 °F/in, equivalent to less than 0.432 W/mK is disclosed per Col. 5 line 58-66 and additionally a specific example of a polycarbonate material in the table at Column 8, line 1-10 which disclose a thermal Conductivity of 0.11 BTU H/ft2 °F/ft equivalent to 0.19W/mK both of which are less than 10W/mK).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coellner et al. (US Patent 4,594,860) in view of Vonk et al. (US Patent 3,367,406).
Regarding claim 15, Coellner as modified discloses the claim limitations of claim 14 above however Coellner does not explicitly disclose said material at least in part includes heat transfer and heat accumulating surfaces in a form of at least one high conductivity sheet with a thermal conductivity above 10 W/mK, including at least one circumferentially extending hindering sub area with low thermal conductivity reducing the Longitudinal Heat Conductivity (LHC) and circumferentially extending hindering sub areas in the form of at least one slit in said high conductivity sheet, which at least one slit has a thermal conductivity of less than 5 W/mK. As Coellner only discloses low thermal conductivity sheets below 10W/mK with metal sheets as a non low axial thermal conductivity sheets alternative.
Vonk disclose a regenerative heat exchange structure made of a higher thermal conductivity material with a thermal conductivity above 10 W/mK (lead per Col. 2, line 55 through 60 which has a thermal conductivity of 31.2 to 36.6 W/mk depending on the temperature as disclosed in the thermal conductivity reference table for metals provided by the examiner in The Engineering Toolbox, "Thermal Conductivity of Meals, Metallic Elements and Alloys”) including at least one circumferentially extending hindering sub area with low thermal conductivity (the slots 2 which extend circumferentially as seen in figure 1a and 2b) reducing the Longitudinal Heat Conductivity (the slots restrict the thermal conductivity in the direction of flow along the ducts 5 per Col. 2 line 66 through Col. 3, line 6) and circumferentially extending hindering sub areas in the form of at least one slit in said high conductivity sheet, which at least one slit has a thermal conductivity of less than 5 W/mK (a plurality of slots 2 are arranged in the axial direction of per figure 2b where the slots 2 are a void which would have low thermal conductivity as there is no material joining the opposite sides of the slots as the slots 2 separate portions of the strip 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the structure of Coellner to have included slots in the layers as taught by Vonk. Doing so would allow for a heat transfer assembly that is made of a material of high thermal conductivity (such as the aluminum alternative of Coellner Per Col. 7 line 36-67) to have a lower thermal conductivity in the direction of flow as recognized by Vonk (Per Col. 3 line 3-6) which would allow for a regenerative heat structure that can operate an low temperatures as recognized by Vonk (Per Col. 3, line 3-6).
Response to Arguments
Applicant’s arguments, see page 7-10, filed 11/8/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Coellner et al. (US Patent 4,594,860) in view of Honmann et al. (US Patent 4,200,441) and Vonk et al. (US Patent 3,367,406), Where Honmann discloses the newly added thermal conductivity limitations for the base layer and the corrugated layer as noted above.
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. Regarding the applicant’s argument that Coellner does not disclose the extracting airflow at room temperature and feeding outdoor air at ambient temperature as in the amended claim 1 and 14. The examiner respectfully disagrees and notes that Coellner discloses extracting air at room temperature through a plurality of outlet channels (axial passages 44) of a first sector of said rotor and feeding outdoor air at outdoor ambient temperature through a plurality of outlet channels (axial passages 44) of a second sector of said rotor, where outside air is passed in opposition to exhaust air through the heat exchanger wheel per Col. 1, line 19-31. Which would be passing outside air though the intake path of the heat exchanger wheel 13 and exhaust air from a room through the heat exchanger wheel 13 through separate sections of the wheel 13 by supply blower 23 and exhaust blower 25 per Col. 4, line 33-50. In this case both the outside air and the exhaust air would inherently possess a temperature as heat is exchanged in the heat exchanger wheel between the outside are and the exhaust air from the inside space per Col. 1, line 19-31. The simple act of extracting room air at room temperature or feeding outdoor air at ambient temperature can be met as soon as the air enters the air conditioning system seen in figure 1 as airflow at room temperature enters the system in figure 1 and airflow at ambient temperature is fed to the system by supply fan 23 in figure1 of Coellner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763